                           Case 6:20-cv-00083-RSB-BKE Document 15 Filed 12/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RICKY BERNARD McCOY,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:20-cv-83

                  MR. TREVONZA BOBBITT, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated December 17, 2020, adopting the United States

                      Magistrate Judge's Report and Recommendation, judgment is hereby entered dismissing the

                      complaint without prejudice and denying Plaintiff leave to appeal in forma pauperis. This case

                      stands closed.




            Approved by: _______________
                         ________________________________
                                       ___
                                         _________________
                                                        _




            December 23, 2020                                                   John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
